Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2016

                                     No. 04-16-00298-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellant

                                               v.

                              GRACE RIVER RANCH, L.L.C.,
                                       Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                         Honorable Russel Wilson, Judge Presiding


                                        ORDER

       On July 28, 2016, appellants filed a response to appellee’s sur-reply. In their response,
appellants requested oral argument. After review, we DENY appellant’s request for oral
argument on its Motion Challenging Supersedeas Ruling.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court